Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasheminasab et al., "A Novel Metric of Sustainability for Petroleum Refinery Projects, Journal of Cleaner Production. 09 October 2017" (hereinafter "Hasheminasab 1") and Hasheminasab et al., "A Dynamic Sustainability framework for petroleum refinery projects with a life cycle attitude, Sustanable Development. 09 March 2020 (hereinafter "Hasheminasab 2").
	Regarding claim 1 and similar claims 9 and 17, discloses a system comprising:
 a processing device; 
and a memory device that includes instructions executable by the processing device for causing the processing device to perform operations comprising:
 assigning, for a wellbore operation and based on historical data for one or more sustainability factors, a value to each of the one or more sustainability factors; determining, for each of the one or more sustainability factors, a weight (Page 1215, 1221, 1222, and tables 1 and 2); 

	However, Hasheminasab 1 does not explicitly disclose "determining a sustainability index corresponding to a predicted carbon footprint for the wellbore operation based on the weight and the value for each of the one or more sustainability factors; and outputting a command for adjusting the wellbore operation based on the sustainability index."
	Hasheminasab 2 teaches "determining a sustainability index corresponding to a predicted carbon footprint for the wellbore operation based on the weight and the value for each of the one or more sustainability factors; and outputting a command for adjusting the wellbore operation based on the sustainability index" (Hasheminasab 2: Pages 2, 3, 7, and tables 4 and 18-20 discloses sustainability factors, e.g. social sustainability factors and environmental sustainability factors, associated with OGI projects such as CO2 emission reduction and used to indicate an index for a weighted sustainability pillar, wherein a value, e.g. Hi, and a weight are determined for and assigned to each of the sustainability factors. Further, Hasheminasab discloses that the pillars for which the index is determined are used to make a decision for an operation of the OGI projects). 
	It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Hasheminasab 1's invention using Hasheminasab 2's invention to arrive at the claimed invention as specified in claims 1, 9, and 17, to fulfill the comprehensive and integrity in the complex PRI projects' environment and improve the accuracy of the result by three hierarchy decision pattern (Hasheminasab 2: Page 3, col. 1, Third Paragraph). 
	Regarding claims 3 and 11, Hasheminasab 1 and 2 disclose everything as applied above. In addition, Hasheminasab 2 teaches "wherein the value is a first value and the weight is a first weight and the memory device further includes instructions executable by the processing device for causing the processing device to perform operations comprising: assigning, for the wellbore operation and based on historical data for one or more sub-elements of the one or more sustainability factors, a second value to each of the one or more sub-elements; determining, for each of the one or more sub-elements, a second weight; determining the sustainability index based on the second value and the second weight for each of the one or more sub-elements." (Hasheminasab 2: Tables 4, 19: calculating weight for each environmental factor, and weighing the sustainability pillar associated with the environmental factors). 
	Regarding claims 4, 12, and 19, Hasheminasab 1 and 2 disclose everything as applied above. In addition, Hasheminasab teaches "wherein the memory device further includes instructions executable by the processing device for causing the processing device to perform uncertainty analysis on the sustainability index to determine an impact of each of the one or more sustainability factors on the sustainability index" (Hasheminasab 2: Pages 2, 3, and tables 4 and 18-20: the sustainability factors used to induce the index for the sustainability pillars are quantitative and can be evaluated without ambiguity).
	Regarding claims 5 and 13, Hasheminasab 1 and 2 disclose everything as applied above. In addition, Hasheminasab 2 teaches "wherein the memory device includes instructions executable by the processing device to determine the sustainability index by: combining the weight for each of the one or more sustainability factors; and determining an error associated with the sustainability index is less than a predefined threshold." (Hasheminasab 2: Page 6: in a combinative distance-based assessment, sustainability pillars, indicators, and life-cycle phases are evaluated and ranked and a threshold is used to screen important indicators).
	Regarding claims 6 and 14, Hasheminasab 1 and 2 disclose everything as applied above. In addition, Hasheminasab 2 teaches " wherein the one or more sustainability factors comprise an environmental impact corresponding to an impact on an environment for a particular well design, a well design and engineering impact corresponding to an impact of technical limits of the particular well design with reference to sustainability, a functionality and optimization impact corresponding to an impact of practical limits of the particular well design with reference to sustainability, a well and maintenance costs impact corresponding to an impact of lifecycle costs for the particular well design, a health and safety impact corresponding to an impact of hazardous events for the particular well design, and a societal impact corresponding to a societal reaction to the particular well design" (Hasheminasab 2: Table 5: sustainability indicators define social, environmental and economical pillars).
 	Regarding claims 7, 15 and 20, Hasheminasab 1 and 2 disclose everything as applied above. In addition, Hasheminasab 2 teaches " wherein the weight is a first weight and the sustainability index is a first sustainability index during a design phase of the wellbore operation and the memory device further includes instructions executable by the processing device for causing the processing device to determine a second sustainability index during an execution phase of the wellbore operation by performing operations comprising: determining, for each of the one or more sustainability factors, a second weight based on the value and real-time data; and determining the second sustainability index for the wellbore operation based on the second weight for each of the one or more sustainability factors" (Hasheminasab 2: Pages 2, 3, 7, and tables 4 and 18-20: using the sustainability factors to indicate the index for the weighted sustainability pillar).
	Regarding claims 8 and 16, Hasheminasab 1 and 2 disclose everything as applied above. In addition, Hasheminasab 2 teaches " wherein the memory device further includes instructions executable by the processing device for causing the processing device to determine the command for adjusting the wellbore operation by comparing the first sustainability index to the second sustainability index" (Hasheminasab 2: Page 3 and Table 4: making a decision for an operation of the OGI projects based on the pillars which the index is determined).


	Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasheminasab 1 and Hasheminasab 2 in view of Reifman et al. (hereinafter "Reifman")(USPN. 6507774).
	Regarding claims 2, 10, and 18, Hasheminasab 1 and 2 disclose everything as applied above (please see claims 1, 9, and 17). However, Hasheminasab 1 and 2 do not explicitly disclose that the operation of determining the weight comprises the operation of inputting the value for each of the one or more sustainability factors into an artificial neural network. 
	Reifman teaches " he operation of determining the weight comprises the operation of inputting the value for each of the one or more sustainability factors into an artificial neural network" (Reifman: col. 3, lines 5-26, col. 5, line 59-col. 6, line 39: a neural network model configured to calculate weights for adjustable parameters when solving a multivariable nonlinear constrained optimization problem to provide optimal substance distribution that minimizes emission levels for a given substance consumption rate). 
	 It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Hasheminasab 1 and 2' inventions using Reifman's invention to to provide the optimal substance distribution that minimizes emission levels for a given total substance injection rate (Reifman: Abstract).
	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        June 13, 2022